Smith, Chief Judge.
In White v. State, 261 Ga. App. 866 (584 SE2d 5) (2003), we affirmed the trial court’s judgment denying White’s motion for an out-of-time appeal on the ground of ineffectiveness of trial counsel, finding that although trial counsel’s performance was deficient, *684White had failed to show the issues he would raise on appeal and that those issues could be resolved by reference to the record. On certiorari, the Supreme Court reversed our judgment. White v. State, 277 Ga. 647 (594 SE2d 329) (2004). The Supreme Court held that although the standard used by this court applied to a conviction entered on a guilty plea, its requirements need not be met with respect to a conviction entered after a jury or bench trial because in that case a defendant has an absolute right to file an appeal. Accordingly, our prior judgment is vacated, the judgment of the Supreme Court is made the judgment of this court, and the judgment of the trial court is reversed.
Decided September 22, 2004.
Michael White, pro se.
Paul L. Howard, Jr., District Attorney, Amira A. Arshad, Assistant District Attorney, for appellee.
James C. Bonner, Jr., Marcus C. Chamblee, amici curiae.

Judgment reversed.


Ruffin, R J., and Miller, J., concur.